       1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 1 of 56




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA

    Andrew L., 1                           )       C/A No.: 1:20-cv-3319-SVH
                                           )
                      Plaintiff,           )
                                           )
          vs.                              )
                                           )                ORDER
    Andrew M. Saul,                        )
    Commissioner of Social Security        )
    Administration,                        )
                                           )
                      Defendant.           )
                                           )

         This appeal from a denial of social security benefits is before the court

for a final order pursuant to 28 U.S.C. § 636(c), Local Civ. Rule 73.01(B)

(D.S.C.), and the order of the Honorable Timothy M. Cain, United States

District Judge, dated October 20, 2020, referring this matter for disposition.

[ECF No. 10]. The parties consented to the undersigned United States

Magistrate Judge’s disposition of this case, with any appeal directly to the

Fourth Circuit Court of Appeals. [ECF No. 8].

         Plaintiff files this appeal pursuant to 42 U.S.C. § 405(g) of the Social

Security Act (“the Act”) to obtain judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying the claim for

disability insurance benefits (“DIB”) and Supplemental Security Income

1 The Committee on Court Administration and Case Management of the
Judicial Conference of the United States has recommended that, due to
significant privacy concerns in social security cases, federal courts should
refer to claimants only by their first names and last initials.
     1:20-cv-03319-SVH   Date Filed 06/08/21   Entry Number 25   Page 2 of 56




(“SSI”). The two issues before the court are whether the Commissioner’s

findings of fact are supported by substantial evidence and whether he applied

the proper legal standards. For the reasons that follow, the court affirms the

Commissioner’s decision.

I.    Relevant Background

      A.    Procedural History

      On April 28, 2018, Plaintiff protectively filed applications for DIB and

SSI in which he alleged his disability began on September 20, 2009. Tr. at

248, 250, 423–24, 425–30. His applications were denied initially and upon

reconsideration. Tr. at 283–86, 287–90, 293–96, 297–301. On April 24, 2019,

Plaintiff had a hearing before Administrative Law Judge (“ALJ”) Marcus

Christ. Tr. at 79–96 (Hr’g Tr.). The ALJ issued an unfavorable decision on

June 4, 2019, finding that Plaintiff was not disabled within the meaning of

the Act. Tr. at 252–75. On July 18, 2019, the Appeals Council granted

Plaintiff’s request for review, vacated the ALJ’s decision, and remanded the

case for additional development and a second hearing. Tr. at 276–80. Plaintiff

appeared before the ALJ for a second hearing on February 20, 2020. Tr. at

45–78. On April 1, 2020, the ALJ issued a partially-favorable decision,

finding Plaintiff became disabled on April 28, 2018.2 Tr. at 16–44. Thereafter,


2
 Plaintiff was found not disabled in an unfavorable decision dated September
7, 2017. See Tr. at 133–59. Because that decision was not successfully
appealed and Plaintiff did not argue that good cause supported reopening of
                                        2
    1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 3 of 56




the Appeals Council denied Plaintiff’s request for review, making the ALJ’s

decision the final decision of the Commissioner for purposes of judicial

review. Tr. at 3–8. Plaintiff brought this action seeking judicial review of the

Commissioner’s decision in a complaint filed on September 18, 2020. [ECF

No. 1].

      B.    Plaintiff’s Background and Medical History

            1.    Background

      Plaintiff was 53 years old at the time of the most recent hearing. Tr. at

49. He completed high school. Id. His past relevant work (“PRW”) was as an

automobile salesperson and a sales representative. Tr. at 74. He alleges he

has been unable to work since September 8, 2017. 3 Tr. at 53.

            2.    Medical History 4

      Plaintiff presented to licensed professional counselor Sara L. Cato

(“Counselor Cato”) for individual psychotherapy on September 1, 2016. Tr. at

575. His diagnoses were indicated as rule out bipolar disorder and severe

the prior claim, the court gives res judicata effect to the findings pertaining to
the period through the date of the prior decision. Because the ALJ found
Plaintiff was disabled as of his SSI filing date, Plaintiff’s arguments center on
whether he became disabled between September 8, 2017, and September 30,
2017, the date through which he met the insured status requirements of the
Social Security Act.
3 Although Plaintiff originally alleged a disability onset date of September 20,

2009, he moved to amend his alleged onset date to account for the res
judicata effect given to the unfavorable decision dated September 7, 2017.
4 As Plaintiff’s arguments center on his mental functioning, the undersigned

has summarized records relevant to his mental functioning beginning
approximately 12 months prior to his alleged onset date.
                                        3
    1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 4 of 56




alcohol use disorder. Id. He admitted he was “really trying to manipulate the

system” and “made excuses about why the system owes him this.” Id.

Counselor Cato observed Plaintiff to appear oriented times four; to have no

current suicidal or homicidal ideation or thoughts of violence; to demonstrate

an anxious and depressed mood; to appear guarded throughout the session; to

demonstrate appropriate affect and good eye contact; and to be tangential. Id.

She confronted Plaintiff about his unhealthy, negative thinking pattern and

encouraged him to work on acceptance and taking responsibility. Id. She

stated Plaintiff seemed to have poor insight into his alcoholism and to play

the victim role without taking steps to change his situation. Id.

      Plaintiff failed to attend individual counseling sessions on September 6

and 13, 2016. Tr. at 577–78.

      On September 16, 2016, Plaintiff presented to Preeth A. Menon, M.D.

(“Dr. Menon”). Tr. at 684. He reported improved pain and focus and endorsed

tiredness. Id. Dr. Menon noted euthymic mood. Id. He renewed Plaintiff’s

medications and prescribed Hydroxyzine Pamoate 25 mg and Adderall 10 mg.

Tr. at 685.

      On October 19, 2016, Plaintiff endorsed mild mood disturbance and

anxiety at times, but indicated his mood and pain were better. Tr. at 690. Dr.

Menon observed Plaintiff’s mood to be dysthymic. Id.




                                        4
    1:20-cv-03319-SVH    Date Filed 06/08/21     Entry Number 25   Page 5 of 56




      On November 17, 2016, Plaintiff reported improved depression, stable

attention deficit disorder (“ADD”), and chronic, stable pain. Tr. at 693. Dr.

Menon described Plaintiff as having a dysthymic and dysphoric mood. Id. He

renewed Plaintiff’s prescriptions. Tr. at 694.

      On December 19, 2016, Dr. Menon noted Plaintiff had chronic

depression, anxiety, and ADD. Tr. at 695. He recorded dysthymic, anxious,

concerned, and irritable mood and renewed Plaintiff’s prescriptions. Tr. at

695–96.

      Dr. Menon referred Plaintiff to behavioral health on January 6, 2017,

but the order was not performed, as Plaintiff could not afford to pay for

treatment. Tr. at 698.

      Plaintiff presented to the emergency room (“ER”) at Grand Strand

Regional Medical Center, after being involved in an altercation on January 7,

2017. Tr. at 668. He admitted to drinking, indicated he might have struck his

head on a door, and was uncertain as to whether he lost consciousness. Id.

John T. Molnar, M.D., assessed nondisplaced fracture of the left small finger

proximal phalanx, frontal scalp contusion, and neck strain. Tr. at 673.

      On March 22, 2017, Plaintiff requested a work assessment for his

disability claim. Tr. at 699. Dr. Menon noted Plaintiff’s mood was dysthymic

and anxious. Id.




                                        5
    1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 6 of 56




      Plaintiff failed to attend individual counseling sessions on March 29

and April 10, 2017. Tr. at 576.

      Plaintiff returned to Counselor Cato for individual psychotherapy on

April 19, 2017. Tr. at 574. He apologized for missing so many appointments,

noting he had forgotten the appointments after having scheduled them. Id.

He said his brain was not working properly. Id. He endorsed anger,

resentment, and feelings of hopelessness. Id. Counselor Cato observed

Plaintiff to be oriented times four; to have no current suicidal or homicidal

ideation or thoughts of violence; to demonstrate a depressed mood; to be

operative; to have inappropriate affect at times with glaring eye contact; to

appear disheveled and as if he had lost a lot of weight; and to be very

tangential. Id. She informed Plaintiff that he would need to transfer to an

intern for counseling, given his inability to pay. Id. She stated Plaintiff

appeared to have poor insight into his actions and to play the victim role

without taking any steps to change his situation. Id.

      Plaintiff denied psychological symptoms on April 26, 2017. Tr. at 703.

Dr. Menon recorded euthymic mood. Id.

      Plaintiff presented to intern Adrienne Lowery (“Ms. Lowery”) for

individual counseling on May 12, 2017. Tr. at 573. His diagnosis was

indicated as moderate, recurrent major depressive disorder (“MDD”). Id. Ms.

Lowery noted Plaintiff was seeing her instead of another provider because he

                                        6
    1:20-cv-03319-SVH     Date Filed 06/08/21   Entry Number 25   Page 7 of 56




could not afford to pay. Id. She observed Plaintiff to have normal appearance,

dress, motor activity, insight, judgment, mood, memory, and thought flow

and content. Id. She noted Plaintiff’s main goal was to obtain disability

benefits because of Lyme disease and other physical problems. Id. She

indicated Plaintiff had battled with depression because of his living situation

and issues with family members. Id.

      Plaintiff returned to Ms. Lowery for individual counseling on May 19,

2017. Tr. at 572. Ms. Lowery recorded normal findings as to Plaintiff’s

appearance, dress, motor activity, insight, judgment, mood, memory, and

thoughts. Id. Plaintiff reported being very upset by his brother’s death two

days prior. Id. Ms. Lowery indicated Plaintiff’s depression had worsened due

to his brother’s death. Id.

      On May 26, 2017, Ms. Lowery noted Plaintiff had unremarkable motor

activity, average insight and judgment, relaxed mood, intact memory, no

safety issues, and appropriate appearance, dress, thought content, and flow

of thought. Tr. at 571. Plaintiff reported experiencing a Lyme outbreak and

being unable to obtain Percocet for pain relief. Id. Ms. Lowery noted Plaintiff

was planning to go to work following the appointment and observed “no

significant difference” during the session. Id. Plaintiff was distraught over

the loss of his brother and the dysfunctionality of his family. Id. He reported

he was living with a fellow Alcoholics Anonymous (“AA”) member, who was

                                         7
    1:20-cv-03319-SVH     Date Filed 06/08/21   Entry Number 25   Page 8 of 56




drinking. Id. Ms. Lowery encouraged Plaintiff to relocate to the homeless

shelter to remove himself from the situation. Id. She noted Plaintiff had

maintained his sobriety. Id.

      Plaintiff endorsed psychological symptoms on May 31, 2017. Tr. at 707.

Dr. Menon noted dysthymic, frustrated, and anxious mood. Id. He renewed

Plaintiff’s prescriptions. Tr. at 708.

      Plaintiff returned to Ms. Lowery for individual counseling on June 2,

2017. Tr. at 570. Ms. Lowery observed Plaintiff to have an appropriate

appearance and dress, unremarkable motor activity, average insight and

judgment, relaxed mood, intact memory, appropriate thought content and

flow of thought, and no safety issues. Id. Plaintiff primarily focused on his

upcoming disability hearing during the session and asked that Ms. Lowery

report he was incapable of working. Id. Ms. Lowery indicated she would be

honest and do what she could to help. Id. She noted Plaintiff had maintained

sobriety. Id.

      On June 5, 2017, Plaintiff telephoned Dr. Menon’s office to question

whether he had completed a disability form and whether it could be picked

up the following day. Tr. at 709. Dr. Menon’s nurse informed Plaintiff that

the form had not been completed. Id. Plaintiff grew angry and said he was

coming to the office the following day. Id.




                                         8
    1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 9 of 56




      On October 5, 2017, Plaintiff was concerned that Strattera had caused

him to be very angry and have high anxiety. Tr. at 716. He said he had

recently been arrested after “flipping out.” Id. He also indicated he had been

thrown out of New Directions Men’s Shelter for drinking. Id. Tina M. Doud-

Kearns, FNP (“NP Doud-Kearns”), noted Plaintiff had pressured speech,

rambling thoughts, poor focus, and was unable to repeat what she told him

regarding medications, counseling, lab studies, and follow up. Tr. at 717. She

assessed   ADD/anxiety    versus   possible    bipolar   disorder,   discontinued

Strattera, and prescribed Elavil. Id.

      On October 17, 2017, Plaintiff reported feeling depressed and endorsed

persistent worry, initial insomnia, decreased need for sleep, racing thoughts,

and thinking two thoughts at the same time. Tr. at 722. He indicated he

experienced racing thoughts and mood swings from hopefulness to

hopelessness. Tr. at 723. He said his racing thoughts would prevent him from

sleeping for two to three nights and he would sometimes sleep for two days.

Id. He reported having blacked out, been charged with trespassing, and

ended up in jail after having been denied disability benefits. Id. Licensed

independent social worker Tricia M. Linde (“SW Linde”) noted Plaintiff had

euthymic mood, racing thoughts, and his behavior demonstrated impulsivity.

Tr. at 722. She assessed bipolar I disorder and recommended cognitive

behavioral therapy (“CBT”). Id.

                                        9
   1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 10 of 56




      On December 21, 2017, Plaintiff admitted to frequently self-adjusting

his psychiatric medications. Tr. at 740. NP Doud-Kearns noted Plaintiff had

flight of ideas and changed the topic when she attempted to discuss her

concerns with his self-adjustment of medications. Tr. at 741.

      Plaintiff complained of worsening memory on May 14, 2018. Tr. at 758.

NP Doud-Kearns noted Plaintiff had flat affect, interrupted her and her

nurse when they were attempting to respond, and appeared worried and

anxious in conversation. Tr. at 759. She noted Plaintiff’s level of cognitive

functioning was impaired. Id. She planned for Plaintiff to meet with a

counselor and undergo a mini-mental state exam (“MMSE”). Tr. at 760.

      On May 24, 2018, NP Doud-Kearns indicated a need to replace Elavil,

as it had helped with Plaintiff’s sleep and mood. Tr. at 834. She prescribed

Zyprexa 5 mg for sleep and mood and instructed Plaintiff to keep his

counseling appointment. Tr. at 838.

      On July 13, 2018, Plaintiff presented to Cashton B. Spivey, Ph.D. (“Dr.

Spivey”), for a consultative psychological evaluation. Tr. at 779–81. He

endorsed memory deficits, fatigue, and joint pain. Tr. at 779. He indicated he

had been employed by a temporary agency for 10 to 15 hours per week since

March 2018, serving as a banquet server and trash collector at a baseball

field. Id. He reported he was getting along well with others in the workplace.

Id. He complained of dysphoria, erratic sleep pattern, low energy,

                                       10
    1:20-cv-03319-SVH   Date Filed 06/08/21   Entry Number 25   Page 11 of 56




attention/concentration problems, generalized anxiety, and ruminations. Tr.

at 780. He endorsed satisfactory appetite and denied crying spells, suicidal

and homicidal ideation, paranoid ideation, and auditory and visual

hallucinations. Id. He admitted to a history of alcohol dependence and

arrests. Id. He denied current alcohol use, indicating his last use was

approximately one year prior. Id. He said he was able to bathe and dress

independently, use a microwave oven, make his bed, clean mirrors, attend

church, watch television, read a newspaper, and manage his own finances. Id.

He felt that he would have difficulty with simple arithmetic and said he had

no close friends. Id.

      Dr. Spivey observed Plaintiff to be appropriately dressed and groomed

and to be cooperative and compliant throughout the evaluation. Id. He noted

Plaintiff obtained a total score of 21 of 30 on the MMSE, which suggested

cognitive difficulties. Id. He stated Plaintiff was oriented to time, place, and

person, but did not know the date, day of the week, or county. Id. He

indicated Plaintiff was unable to perform serial sevens or spell the word

“world” backwards. Id. He noted Plaintiff was unable to recall any of three

objects after a five-minute delay, suggesting impaired short-term auditory

memory. Id. He said Plaintiff followed two steps in a three-step command. Tr.

at 781. He reported Plaintiff accurately reproduced a drawing, demonstrated

a satisfactory general fund of information, had fair abstract reasoning ability,

                                       11
   1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 12 of 56




fair insight and judgment, and low-average to borderline general intelligence.

Id. He described Plaintiff’s mood as mildly sad and his affect as blunted. Id.

He said Plaintiff had logical and coherent thought processes with no evidence

of overt psychosis. Id. He described Plaintiff’s attention as fair and his

concentration as fair to poor. Id. He noted Plaintiff had normal speech and

psychomotor functioning, appropriate eye contact, and mildly reduced energy

level. Id. He indicated diagnoses of bipolar disorder, depressed phase by

history; possible neurocognitive disorder due to Lyme’s disease; unspecified

anxiety disorder; and alcohol use disorder in sustained remission. Id. He

wrote the following:

      [Plaintiff] is an individual who would display difficulty managing
      funds independently and accurately. This assessment is based
      primarily on his inability to perform serial 7’s suggesting deficits
      in his calculation abilities as well as an estimate of his general
      intelligence score likely falling in the low average to borderline
      range . . . . He would be capable of understanding simple
      instructions and performing simple tasks in the workplace. He
      would display difficulty understanding complex instructions and
      performing complex tasks in the workplace. This assessment is
      based primarily on an estimate of his general intelligence score
      likely fall[ing] in the low average to borderline range. He would
      display difficulty relating well to others in the workplace due to
      his report of bipolar related mood swings. However, he stated
      that he is currently getting along well with others while working
      through the temporary agency. [Plaintiff] believes he would have
      problems with stamina, persistence in the workplace due to his
      report     of    a    significantly   low    energy    level,   and
      attention/concentration problems. During this evaluation, he did
      appear to display a mild reduction in his energy level and his
      attention was fair while his concentration range[d] from fair to
      poor.

                                       12
      1:20-cv-03319-SVH   Date Filed 06/08/21   Entry Number 25   Page 13 of 56




Id.

        On July 25, 2018, state agency psychological consultant Blythe Farish-

Ferrer, Ph.D. (“Dr. Farish-Ferrer”), reviewed the record and completed

psychiatric review techniques for the current period and Plaintiff’s date last

insured (“DLI”) for DIB of September 30, 2017. Tr. at 166–69. For the current

period, she considered Listings 12.02 for neurocognitive disorders; 12.04 for

depressive, bipolar, and related disorders; and 12.06 for anxiety and

obsessive-compulsive disorders. Tr. at 166. She assessed Plaintiff as having

moderate limitations in his abilities to understand, remember, or apply

information; interact with others; concentrate, persist, or maintain pace; and

adapt or manage oneself. Id. She wrote: “While it is concluded that clmt’s

mental impairments are severe, these impairments are not expected to

preclude the performance of simple, repetitive work tasks in a setting that

does not require on-going interaction with the public.” Tr. at 167. For

Plaintiff’s DLI, Dr. Farish-Ferrer considered Listings 12.04 and 12.06 and

assessed Plaintiff as having no difficulties in his ability to adapt or manage

oneself; mild difficulties in his ability to understand, remember, or apply

information; and moderate difficulties in his abilities to interact with others

and to concentrate, persist, or maintain pace. Tr. at 168.

        Dr.   Farish-Ferrer   also   completed     mental    functional   capacity

assessments for the current period and the period prior to Plaintiff’s DLI. See

                                         13
   1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 14 of 56




Tr. at 172–76. For the current period, Dr. Farish-Ferrer indicated Plaintiff

was moderately limited as to the following abilities: to understand and

remember detailed instructions; to carry out detailed instructions; to

maintain attention and concentration for extended periods; to perform

activities within a schedule, maintain regular attendance, and be punctual

within customary tolerances; to work in coordination with or in proximity to

others without being distracted by them; to interact appropriately with the

general public; to get along with coworkers or peers without distracting them

or exhibiting behavioral extremes; and to respond appropriately to changes in

the work setting. Tr. at 172–75. On Plaintiff’s DLI, Dr. Farish-Ferrer

considered him to have moderate limitations in many of the same functions,

except that his abilities to understand and remember detailed instructions

and respond appropriately to changes in the work setting were not impaired.

Tr. at 175–76. She indicated Plaintiff was “capable of performing simple

tasks for at least two hour periods of time but not for complex tasks,”

“expected to occasionally miss a day of work secondary to his psychiatric

symptoms,” “expected to have difficulty working in close proximity or

coordination with co-workers,” “best suited for a job which does not require

continuous interaction with the general public,” “capable of single, repetitive

tasks without special supervision,” and able to “attend work regularly and

accept supervisory feedback.” Tr. at 176.

                                       14
    1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 15 of 56




      Plaintiff complained of no energy and widespread pain on August 1,

2018. Jodie Webb, FNP (“NP Webb”), noted she was unable to determine

which medications Plaintiff was taking, as he did not bring his medications,

stated he had not received all of his medications from WellVista, and was

bringing up medications he was prescribed in the past. Tr. at 841. Plaintiff

endorsed feeling tired or poorly, high irritability, and depression. Tr. at 842.

NP Webb instructed Plaintiff to follow up with his primary care physician in

one week. Tr. at 843.

      On August 2, 2018, Plaintiff presented to Stephen Smith, M.D. (“Dr.

Smith”), for a consultative medical exam. Tr. at 785. He reported a 25-year

history of bipolar disorder, a history of attention deficit hyperactivity disorder

(“ADHD”) since childhood, and a 20-year history of depression, and indicated

he took medications for these impairments. Tr. at 785–86. Dr. Smith

observed Plaintiff to have normal mentation, fair personal hygiene, and

ability to follow simple directions. Tr. at 787. He stated the exam was

somewhat difficult, as he believed Plaintiff put forth less than good effort. Id.

He found no evidence of functional limitation related to bipolar disorder,

ADHD, or depression. Id.

      Plaintiff followed up with NP Doud-Kearns on August 14, 2018. Tr. at

844. He complained of fatigue and widespread pain. Id. He stated he could

not remember things and felt as if his memory problems might be related to

                                        15
   1:20-cv-03319-SVH     Date Filed 06/08/21   Entry Number 25   Page 16 of 56




his pain and ADD. Id. He indicated a desire to restart Cymbalta. Id. He also

endorsed emotional lability and depression. Id. NP Doud-Kearns noted

Plaintiff spoke of many topics of concern such that she had difficulty keeping

him focused on one problem before he would move to the next. Tr. at 845. She

prescribed Cymbalta 60 mg and instructed Plaintiff to follow up with his

counselor. Tr. at 846.

      On October 22, 2018, Plaintiff complained of pain throughout his body

that was most acute in his left shoulder and the left side of his neck. Tr. at

858. He requested to be placed on Adderall. Id. He endorsed anxiety and

depression. Tr. at 859. He indicated he had extreme difficulty doing work,

taking care of things at home, or getting along with other people. Tr. at 861.

William O’Connor, M.D. (“Dr. O’Connor”), assessed unstable mood disorder

and noted he would be unable to assess Plaintiff for other conditions until his

mood stabilized. Tr. at 862. He cited high scores on a mood disorder

questionnaire and other screening tools consistent with ADHD, moderate-to-

severe anxiety, and severe depression. Id. He referred Plaintiff to behavioral

health for clarification of diagnosis, discontinued Zyprex as ineffective, and

prescribed Seroquel 50 mg at bedtime. Id.

      SW Linde provided a statement on October 26, 2018, indicating she had

served as Plaintiff’s counselor since October 2017. Tr. at 870. She stated

Plaintiff’s diagnoses included ADD and bipolar disorder, expressed as

                                        16
   1:20-cv-03319-SVH   Date Filed 06/08/21   Entry Number 25   Page 17 of 56




alternation between depression and increased irritability. Id. She indicated

Plaintiff reported a history of alcohol dependence, but had not relapsed over

the prior 12-month period. Id. She noted Plaintiff was not presently involved

with AA, but had been involved with the organization over the prior 25 years.

Id. She stated Plaintiff often complained of memory problems he suspected

might be related to Lyme disease, but had been unable to pursue specific

workup because he lacked insurance. Id. She indicated she was working with

Plaintiff to address irrational thoughts and beliefs and depressed and

anxious mood through CBT. Id. She noted Plaintiff had made some progress,

but had been hindered by stress related to homelessness. Id.

     On October 31, 2018, a second state agency psychological consultant,

Michael Neboschick, Ph.D. (“Dr. Neboschick”), reviewed the record,

completed psychiatric techniques for the current period and the period prior

to Plaintiff’s DLI, and assessed the same degree of limitation as Dr. Farish-

Ferrer for both periods. Compare Tr. at 166–69, with Tr. at 208–11. He also

assessed the same mental RFCs for the current period and Plaintiff’s DLI.

Compare Tr. at 172–76, with Tr. at 216–20.

     On November 12, 2018, Dr. O’Connor noted Plaintiff had informed the

behavioral health counselor that he felt sedated on Seroquel. Tr. at 875. He

indicated the behavioral health counselor had agreed with the diagnosis of

bipolar disorder. Tr. at 878. He recommended decreasing Amitriptyline to

                                      17
   1:20-cv-03319-SVH     Date Filed 06/08/21   Entry Number 25   Page 18 of 56




reduce sedation and prescribed Depakote 50 mg twice a day for two weeks

and then three times a day. Id.

      Plaintiff followed up with Dr. O’Connor for bipolar disorder on

December 20, 2018. Tr. at 887. He indicated he had not started Depakote

until ten days prior to the visit, but had noticed more stable mood and

improved attention since starting it. Id. Dr. O’Connor increased Depakote to

500 mg a day and instructed Plaintiff to have his level checked in three

weeks and to follow up in four weeks. Tr. at 889.

      On January 3, 2019, Dr. O’Connor noted Plaintiff was euthymic on his

current medication. Tr. at 927. He planned to wean Plaintiff off Seroquel if

his symptoms remained stable on Cymbalta and Depakote. Id.

      Plaintiff reported he had been unable to obtain Depakote on January

18, 2019. Tr. at 931. Dr. O’Connor ordered Plaintiff to restart two Depakote

280 mg tablets, twice daily. Tr. at 934.

      On January 30, 2019, Plaintiff presented to Waccamaw Mental Health

Center for an initial clinical assessment. Tr. at 911. He reported a history of

bipolar disorder, ADD, and alcohol abuse. Id. He endorsed lack of interest in

things once enjoyed, suicidal ideation, racing thoughts, paranoia, mood

swings, insomnia, having gone days without sleep, seeing shadows, and

hearing voices. Id. Irene P. Knowlin (“Ms. Knowlin”) noted Plaintiff presented

as vague regarding his current alcohol use, and she felt that he likely

                                        18
    1:20-cv-03319-SVH       Date Filed 06/08/21   Entry Number 25   Page 19 of 56




continued to use alcohol. Id. She observed Plaintiff to have a guarded

attitude, constricted affect, depressed mood, and circumstantial thought

process, but indicated he had normal appearance, hygiene, motor activity, eye

contact, and speech. Tr. at 915. She indicated Plaintiff had alert sensorium,

intact recent and remote memory, mildly impaired attention and immediate

recall, average language, poor judgment, limited insight, average fund of

knowledge, and was easily distracted in concentration and calculations. Tr. at

916. Ms. Knowlin assessed unspecified bipolar and related disorder and

moderate alcohol use disorder. Id. She recommended CBT and indicated

Plaintiff needed to be referred to an alcohol and drug program for

assessment. Tr. at 916–17.

      Plaintiff complained of feeling a little more depressed on February 25,

2019. Tr. at 940. Dr. O’Connor assessed unstable bipolar disorder with

depression, continued Cymbalta, changed Depakote to an extended release

version, and encouraged Plaintiff to attend his appointment with the

psychiatrist. Tr. at 943.

      SW Linde provided a second letter on March 15, 2019, that was

identical to her October 2018 letter. Compare Tr. at 870, with Tr. at 902.

      On March 21, 2019, Plaintiff followed up with Dr. O’Connor to discuss

adverse effects of Depakote and to request a referral to a psychiatrist. Tr. at

904. He endorsed sadness, sleeping more than usual, eating more than usual,

                                           19
   1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 20 of 56




poor concentration, and sometimes feeling unmotivated to shower. Id. Dr.

O’Connor indicated Plaintiff’s lack of motivation was more likely caused by

severe depression than side effects of Depakote. Tr. at 907. He felt psychiatric

intervention was required. Id.

      Plaintiff presented to Jason Gnau (“Mr. Gnau”) for a non-physician

mental health assessment on March 26, 2019. Tr. at 959. He denied suicidal

ideation and endorsed racing thoughts and sleep disturbance. Id. Mr. Gnau

observed Plaintiff to be alert and oriented times four, to have normal

cognitive functioning, and to have underlying depressed mood. Id.

      On April 9, 2019, Plaintiff endorsed intermittent depression over most

of his life with severe decreased enjoyment of activities over the prior 15

years, poor sleep, poor energy, poor concentration, increased appetite with

weight gain of 30 pounds over the prior four months while taking Seroquel,

severe generalized anxiety, two panic attacks per month, avoidance of

activities, and intermittent suicidal ideation. Tr. at 957. He denied a history

of mania, hallucinations, paranoia, and homicidal ideation. Id. William Van

Horn, M.D. (“Dr. Van Horn”), recorded normal findings on mental status

exam (“MSE”), aside from anxious mood and fair judgment and insight. Tr. at

958. He diagnosed major MDD, panic disorder, and posttraumatic stress

disorder (“PTSD”). Id. He discontinued Cymbalta, started Effexor, and

continued Elavil, Seroquel, Gabapentin, and Depakote. Id.

                                       20
   1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 21 of 56




      Plaintiff also followed up with Mr. Gnau for individual counseling on

April 9, 2019. Tr. at 960. He reported flat mood and feeling frustrated. Id. He

indicated his mood could swing like a pendulum and he had lost interest in

things he normally enjoyed. Id. He complained of memory problems. Id. Mr.

Gnau indicated he was building rapport with Plaintiff. Id.

      Dana Lidard (“Ms. Lidard”), Plaintiff’s case manager at New Directions

Men’s Shelter, provided a letter on his behalf dated April 9, 2019. Tr. at 954.

She stated Plaintiff had lived in the shelter since July 14, 2017. Id. She noted

Plaintiff had struggled with various issues and had informed her he was

experiencing depression, impaired memory, problems with stamina, and

insomnia. Id. She indicated Plaintiff underwent regular testing and had

remained drug- and alcohol-free. Id.

      On April 23, 2019, Plaintiff reported severe depression, poor sleep, poor

energy, fair concentration, good appetite, severe generalized anxiety, and two

panic attacks over the prior two-week period. Tr. at 970. He endorsed

intermittent suicidal ideation without a plan and denied avoidance of

activities, paranoia, hallucinations, and homicidal ideation. Id. Dr. Van Horn

recorded normal findings on MSE, aside from depressed and anxious mood,

flat affect, mild concentration impairment, and fair insight and judgment. Id.

      On May 23, 2019, Plaintiff reported feeling better with no significant

depression, good sleep, fair energy, poor concentration, good appetite, mild

                                       21
    1:20-cv-03319-SVH   Date Filed 06/08/21   Entry Number 25   Page 22 of 56




generalized anxiety, no panic attacks, no avoidance of activities, no

hallucinations, no paranoia, no manic symptoms, and no suicidal or homicidal

ideation. Tr. at 972. Dr. Van Horn noted fair judgment and insight and

otherwise normal findings on MSE. Id. He indicated Plaintiff was to

discontinue Depakote and slowly titrate Neurontin to 1200 mg three times a

day. Tr. at 973.

      Plaintiff reported having run out of Depakote on August 6, 2019. Tr. at

984. Dr. O’Connor assessed unstable bipolar disorder with severe depression.

Tr. at 986. He indicated he would check Plaintiff’s lab studies in about four

weeks, after he had resumed use of Depakote for a few weeks, and follow up

thereafter. Id. He instructed Plaintiff to continue to follow up with his

psychiatrist. Id.

      Plaintiff presented to Violetta Czepowicz, M.D. (“Dr. Czepowicz”), on

September 18, 2019. Tr. at 974. He reported the prior two months had been

“rough,” as he injured himself when he fell off a moped. Id. He endorsed

passive suicidal ideation, good appetite, okay sleep, and decreased energy,

interest, and concentration. Id. Dr. Czepowicz noted normal findings on MSE,

aside from suicidal ideation without plan, depressed mood, and fair insight

and judgment. Id. She assessed bipolar disorder with psychotic features,

MDD, panic disorder, and PTSD. Id. She continued Plaintiff’s medications.

Tr. at 976.

                                       22
   1:20-cv-03319-SVH     Date Filed 06/08/21   Entry Number 25   Page 23 of 56




      Mr. Gnau wrote a letter on Plaintiff’s behalf dated February 7, 2020.

Tr. at 1033–34. He stated Plaintiff had been a patient at Waccamaw Mental

Health Center since January 30, 2019, and saw him once or twice a month for

individual counseling. Tr. at 1033. He identified Plaintiff’s diagnoses as

severe bipolar disorder with psychotic features, MDD, panic disorder, and

PTSD. Tr. at 1033–34. He explained Plaintiff’s severe depression caused him

to feel fatigued on a regular basis. Tr. at 1034. He noted Plaintiff reported

racing thoughts daily that strongly affected his abilities to focus, concentrate,

and follow through with tasks. Id. He indicated Plaintiff had difficulty

properly interacting with the general public and with stressful situations

when he presented in a manic mood. Id.

      C.    The Administrative Proceedings

            1.    The Administrative Hearing

                  a.    Plaintiff’s Testimony

                        i.     April 24, 2019

      During the first hearing, Plaintiff testified he was living at New

Directions Men’s Shelter, where he had lived since July 2017. Tr. at 84. He

stated he had last worked part-time for First Baptist Church of Myrtle

Beach. Id. He said he had previously worked as a sales representative for

home improvement companies and an auto salesman. Tr. at 84–85.




                                        23
    1:20-cv-03319-SVH   Date Filed 06/08/21   Entry Number 25   Page 24 of 56




      Plaintiff testified that he began feeling ill all the time in 2008 or 2009.

Tr. at 85. He said it took nearly a year for his providers to confirm that he

had contracted Lyme disease. Id. He stated he had aching and pain all over,

flu-like symptoms, fatigue, and impaired memory. Id. He said his doctors had

treated him with different medications and had referred him to a pain

specialist. Tr. at 86–87. He indicated his doctor had recommended he apply

for disability benefits in 2012. Tr. at 87. He stated he visited Little River

Medical nearly every month. Id. He said he was compliant with his providers’

treatment recommendations. Tr. at 88. He confirmed that his symptoms

improved somewhat with medication. Id. He said his pain was sometimes so

bad that he would hold his breath. Id.

      Plaintiff testified his condition had progressively worsened since he

was denied benefits two years prior. Id. He said he could hardly do anything

he used to be able to do. Id. He indicated he was seeing a doctor for

psychiatric problems. Tr. at 89. He admitted he had lived with his father

prior to moving into the homeless shelter, but said his father could no longer

care for him. Id.

      Plaintiff denied drinking alcohol, but admitted he had “tested the

waters maybe once or twice over the . . last four years.” Tr. at 90. He said

alcohol made his condition worse. Id. He indicated he was seeing a

psychiatrist and participating in counseling. Tr. at 91. He stated his

                                         24
    1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 25 of 56




psychiatrist had wanted to hospitalize him during an appointment the prior

day. Id. He said his doctor indicated he was not safe at the time. Tr. at 92.

                         ii.   February 20, 2020

      At the second hearing, Plaintiff testified he was 5’9” tall, weighed 220

pounds, and was right-handed. Tr. at 49. He said he was divorced, had two

adult children, and lived alone. Id. He stated he last worked for a church as a

part-time handyman for eight weeks in the spring of 2019. Tr. at 49–50. He

noted he had previously worked in auto sales for a month-and-a-half to two

months. Tr. at 50.

      Plaintiff testified he was unable to work because he frequently

experienced flu-like symptoms. Tr. at 53. He stated he sometimes

experienced the symptoms five times a month and sometimes went a month

without them. Id. He said his doctors had explained the symptoms were

related to Lyme disease. Id. He indicated he experienced body aches and

could not do anything while experiencing the symptoms. Id. He said he had

received antibiotic treatment, but his late-term Lyme disease could not be

cured. Tr. at 54. He noted the condition sometimes caused him to be “down”

for a week or two at a time. Id.

      Plaintiff stated he spent a little time volunteering at the shelter where

he previously lived. Id. He said the beach was his favorite place, but he had

not been there during the prior year. Id. He indicated people helped him with

                                        25
   1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 26 of 56




his groceries and his rent was covered through a government program. Id. He

said he had lived in the shelter for two years prior to moving into his current

home. Id. He explained that his church had assisted him in furnishing his

home, his friend had paid his water and electric bills, and his brother and

children had sent him money to cover expenses. Tr. at 55. He admitted he

had bought a pack of cigarettes “here and there,” but claimed he could not

afford them and had “almost completely given them up.” Id. He said he was

last arrested approximately two years prior, following a confrontation with

the night manager at the shelter. Tr. at 56. He denied having told the intake

worker at Waccamaw Mental Health Center that he was there for medication

only and did not want to participate in counseling. Id. He said he had been

participating in counseling on a regular basis. Tr. at 57. He indicated he took

his medication as prescribed and had only been non-compliant with

medication recommendations when the service that supplied his medication

had failed to fill it on time. Tr. at 58. However, he subsequently noted he had

stopped medication he thought was negatively impacting his ability to

urinate. Id. He said he could not take ibuprofen. Id.

      Plaintiff stated he felt he was unable to work any full-time job,

including a seated one. Tr. at 59. He said he was scared to accept a part-time

job because he felt he would not be able to show up for work because of

illness. Id. He admitted he had worked as a banquet server for a staffing

                                       26
    1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25    Page 27 of 56




company, but could not keep up with the job and was not asked to continue

working. Id. He acknowledged that he had made over $50,000 a year during

some years, but said his earnings significantly decreased after he contracted

Lyme disease. Tr. at 59–60. He said he had subsequently worked odd jobs

and had attempted to work many times. Tr. at 61. He indicated he had been

fired from multiple jobs since developing Lyme disease, but had never been

fired from a job prior to becoming ill. Tr. at 62.

      Plaintiff testified on some days he did not move at all. Id. He indicated

on other days, he might get up, clean the house, and volunteer at the shelter

kitchen. Id. He said his friend would pick him up for his volunteer job and

some days he would have to take him home early because he could not handle

sitting and would only work for a half hour. Id. He confirmed his level of

functioning had remained fairly consistent over the prior two years. Tr. at 63.

However, he noted he felt scared because he was starting to forget a lot. Id.

      Plaintiff confirmed he felt tired all the time and his joints and muscles

were sore. Tr. at 65–66. He said he was also receiving treatment for

depression. Tr. at 66.

      Plaintiff testified he had previously worked for a home improvement

company, selling windows and sunrooms. Tr. at 73–74. He indicated he had

worked in auto sales for a Nissan dealership. Tr. at 74. He said he had

worked in car sales for one dealership for nearly 20 years. Id.

                                        27
   1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 28 of 56




                  b.    Vocational Expert Testimony

      Vocational Expert (“VE”) Deauna Froneberger reviewed the record and

testified at the hearing on February 20, 2020. Tr. at 73–77. The VE

categorized Plaintiff’s PRW as an automobile salesperson, Dictionary of

Occupational Titles (“DOT”) No. 273.353-010, as requiring light exertion with

a specific vocational preparation (“SVP”) of 6, and a sales representative,

DOT No. 279.357-014, as requiring light exertion with an SVP of 5. Tr. at 74.

The ALJ described a hypothetical individual of Plaintiff’s vocational profile

who could perform light work requiring no climbing of ladders or scaffolds;

frequent climbing of ramps or stairs; frequent stooping; occasional crouching,

kneeling, and crawling; frequent overhead reaching; avoiding all exposure to

unprotected heights; limited to simple, routine, repetitive tasks in a work

environment free of fast-paced production requirements; involving only

simple work-related decisions with few, if any, workplace changes; occasional

interaction with the public and coworkers; and no tandem tasks. Tr. at 74–

75. The VE testified the hypothetical individual would be unable to perform

Plaintiff’s PRW. Tr. at 75. The ALJ asked whether there were any other jobs

in the economy the hypothetical person could perform. Id. The VE identified

light jobs with an SVP of 2 as a marker, DOT No. 209.587-034, a router, DOT

No. 222.587-038, and a photocopying machine operator, DOT No. 207.685-

014, with approximately 50,000, 50,000, and 15,000 positions in the national

                                       28
    1:20-cv-03319-SVH   Date Filed 06/08/21   Entry Number 25   Page 29 of 56




economy, respectively. Id. He asked if Plaintiff had any transferable skills to

the sedentary exertional level. Id. The VE said he did not. Id. The ALJ asked

if there would be any jobs if the hypothetical individual would be off-task for

more than an hour a day, in addition to normal breaks. Id. The VE testified

there would be no jobs. Id. The ALJ asked if there would be any jobs if the

individual were to miss more than two days of work per month on a regular

basis. Id. The VE stated there would be no jobs. Tr. at 76.

      Plaintiff’s counsel asked the VE if she was familiar with the Social

Security Administration’s (“SSA’s”) term of remaining occupational basis, as

it related to erosion of the occupational base. Id. The VE confirmed she was.

Id. Plaintiff’s counsel asked the VE if she was familiar with the SSA’s policies

and procedures regarding how to assess for the remaining occupational base

when the additional limitations were so significant as to erode the remaining

jobs. Id. The VE stated she was familiar with the term, but not with the way

counsel was stating it. Id. Plaintiff’s counsel asked the VE if the light

occupational base would be significantly eroded by the additional restrictions

the ALJ included in his first hypothetical question. Tr. at 77. The VE stated

it would. Id.

                  c.    Witness Testimony

      Michael Janczak (“Mr. Janczak”) testified at the second hearing. Tr. at

66–72. He explained he had worked for nearly 40 years as a human resources

                                       29
    1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 30 of 56




director for several regional and international corporations prior to retiring

eight years earlier, moving to the area, and serving as a part-time staff

member at New Directions of Horry County. Tr. at 67. He stated New

Directions was a non-profit organization that operated the area homeless

shelters. Id. He said he oversaw kitchen operations in the organization’s four

shelters. Id.

      Mr. Janczak explained he met Plaintiff when he was a client at the

men’s shelter. Id. He stated Plaintiff was no longer a client, as he presently

lived alone in an apartment. Id. He said he took Plaintiff under his wing and

tried to help him out. Tr. at 68. He confirmed he had seen Plaintiff at least

weekly over the prior two to three years. Id.

      Mr. Janczak testified the other volunteers had problems with Plaintiff,

as he was very opinionated. Id. He indicated other volunteers had requested

they not be scheduled to work with Plaintiff. Id. He said he explained to

Plaintiff and the other volunteers they would be required to work with

whomever he had scheduled. Id. He noted he did not have a problem with

Plaintiff, as he got along with everybody, but others were irritated by him.

Tr. at 69. He confirmed Plaintiff volunteered in the shelter kitchen on a very

limited basis. Id. He stated Plaintiff could not sustain work for more than a

couple hours, as he often felt sick and tired easily. Id. He said he continued to

ask Plaintiff to volunteer because he knew he needed to get out of the house

                                        30
    1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 31 of 56




and interact with other people. Id. He admitted Plaintiff was sometimes

unavailable to assist for several days at a time because of his health

problems. Id.

      Mr. Janczak testified he would not hire Plaintiff for a paid position. Tr.

at 70. He said he could not in good conscience place Plaintiff in a position

with the knowledge that he had limited ability to sustain the work. Id. He

confirmed Plaintiff’s state had remained the same since September 2017. Tr.

at 70–71. He said Plaintiff had served as a volunteer for 12 to 14 months. Tr.

at 71. He stated Plaintiff was a good person who needed help. Tr. at 72.

            2.    The ALJ’s Findings

      In his decision dated April 1, 2020, the ALJ made the following findings

of fact and conclusions of law:

      1.    The claimant meets the insured status requirements of the Social
            Security Act through September 30, 2017.
      2.    The claimant has not engaged in substantial gainful activity
            since the alleged onset date. (20 CFR 404.1571 et seq., and
            416.971 et seq.).
      3.    Since the alleged onset date of disability, September 8, 2017, the
            claimant has had the following severe impairments: Lyme
            disease, posttraumatic stress disorder (PTSD), degenerative disc
            disease, attention-deficit/hyperactivity disorder (ADHD), and
            bipolar disorder (20 CFR 404.1520(c) and 416.920(c)).
      4.    Since September 8, 2017, the claimant has not had an
            impairment or combination of impairments that meets or
            medically equals the severity of one of the listed impairments in
            20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d),
            404.1525, 404.1526, 416.920(d), 416.925 and 416.926).
      5.    After careful consideration of the entire record, the undersigned
            finds that prior to April 28, 2018, the date the claimant became
            disabled, the claimant had the residual functional capacity to
                                        31
1:20-cv-03319-SVH   Date Filed 06/08/21   Entry Number 25   Page 32 of 56




        perform light work as defined in 20 CFR 404.1567(b) and
        416.967(b) except he could never climb ladders, ropes, or scaffolds
        and could frequently climb ramps and stairs. He could frequently
        stoop and occasionally crouch, kneel, and crawl. He could
        frequently reach overhead. He must avoid all exposure to
        unprotected heights. He was limited to simple, routine, and
        repetitive tasks in a work environment free of fast-paced
        production requirements and involving only simple, work-related
        decisions with few, if any, workplace changes. He could tolerate
        occasional interaction with the public and coworkers, but should
        not perform tandem tasks.
  6.    After careful consideration of the entire record, the undersigned
        finds that beginning on April 28, 2018, the claimant has the
        residual functional capacity to perform light work as defined in
        20 CFR 404.1567(b) and 416.967(b) except he can never climb
        ladders, ropes, or scaffolds and can frequently climb ramps and
        stairs. He can frequently stoop and occasionally kneel, crouch,
        and crawl. He can frequently reach overhead. He must avoid all
        exposure to unprotected heights. He is limited simple, routine,
        and repetitive tasks in a work environment free of fast-paced
        production requirements and involving only simple, work-related
        decisions with few, if any, workplace changes. He can tolerate
        occasional interaction with the public and coworkers, but should
        not perform tandem tasks. He would be off task for more than
        one hour during an eight-hour workday in addition to regular
        breaks.
  7.    Since September 8, 2017, the claimant has been unable to
        perform any past relevant work (20 CFR 404.1565 and 416.965).
  8.    Prior to the established disability onset date, the claimant was an
        individual closely approaching advanced age. The claimant’s age
        category has not changed since the established disability onset
        date (20 CFR 404.1563 and 416.963).
  9.    The claimant has at least a high school education and is able to
        communicate in English (20 CFR 404.1564 and 416.964).
  10.   Prior to April 28, 2018, transferability of job skills is not material
        to the determination of disability because using the Medical-
        Vocational Rules as a framework supports a finding that the
        claimant is “not disabled,” whether or not the claimant has
        transferrable job skills. Beginning on April 28, 2018, the claimant
        has not been able to transfer job skills to other occupations (See
        SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).

                                   32
      1:20-cv-03319-SVH   Date Filed 06/08/21   Entry Number 25   Page 33 of 56




        11.   Prior to April 28, 2018, considering the claimant’s age, education,
              work experience, and residual functional capacity, there were
              jobs that existed in significant numbers in the national economy
              that the claimant could have performed (20 CFR 404.1569,
              404.1569a, 416.969, and 416.969(a)).
        12.   Beginning on April 28, 2018, considering the claimant’s age,
              education, work experience, and residual functional capacity,
              there are no jobs that exist in significant numbers in the national
              economy that the claimant can perform (20 CFR 404.1560(c),
              404.1566, 416.960(c), and 416.966).
        13.   The claimant was not disabled prior to April 28, 2018, but
              became disabled on that date and has continued to be disabled
              through the date of this decision (20 CFR 404.1520(g) and
              416.920(g)).
        14.   The claimant was not under a disability within the meaning of
              the Social Security Act at any time through September 30, 2017,
              the date last insured (20 CFR 404.315(a) and 404.320(b)).
        15.   The claimant’s substance use disorder is not a contributing factor
              material to the determination of disability (20 CFR 404.1535 and
              416.935).

Tr. at 23–37.

II.     Discussion

        Plaintiff alleges the Commissioner erred for the following reasons:

        1)    the ALJ did not adequately explain the RFC assessment as
              required pursuant to SSR 96-8p; and

        2)    the ALJ failed to properly evaluate Dr. Spivey’s opinion.

        The Commissioner counters that substantial evidence supports the

ALJ’s findings and that the ALJ committed no legal error in his decision.




                                         33
    1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 34 of 56




      A.    Legal Framework

            1.     The Commissioner’s Determination-of-Disability Process

      The Act provides that disability benefits shall be available to those

persons insured for benefits, who are not of retirement age, who properly

apply, and who are under a “disability.” 42 U.S.C. § 423(a). Section

423(d)(1)(A) defines disability as:

      the inability to engage in any substantial gainful activity by
      reason of any medically determinable physical or mental
      impairment which can be expected to result in death or which
      has lasted or can be expected to last for at least 12 consecutive
      months.

42 U.S.C. § 423(d)(1)(A).

      To facilitate a uniform and efficient processing of disability claims,

regulations promulgated under the Act have reduced the statutory definition

of disability to a series of five sequential questions. See, e.g., Heckler v.

Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and noting

“need for efficiency” in considering disability claims). An examiner must

consider the following: (1) whether the claimant is engaged in substantial

gainful activity; (2) whether he has a severe impairment; (3) whether that

impairment meets or equals an impairment included in the Listings; 5 (4)


5 The Commissioner’s regulations include an extensive list of impairments
(“the Listings” or “Listed impairments”) the Agency considers disabling
without the need to assess whether there are any jobs a claimant could do.
The Agency considers the Listed impairments, found at 20 C.F.R. part 404,
subpart P, Appendix 1, severe enough to prevent all gainful activity. 20
                                        34
    1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 35 of 56




whether such impairment prevents claimant from performing PRW; 6 and (5)

whether the impairment prevents him from doing substantial gainful

employment. See 20 C.F.R. §§ 404.1520, 416.920. These considerations are

sometimes referred to as the “five steps” of the Commissioner’s disability

analysis. If a decision regarding disability may be made at any step, no

further inquiry is necessary. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4)

(providing that if Commissioner can find claimant disabled or not disabled at

a step, Commissioner makes determination and does not go on to the next

step).

         A claimant is not disabled within the meaning of the Act if he can

return to PRW as it is customarily performed in the economy or as the

claimant actually performed the work. See 20 C.F.R. Subpart P, §§

404.1520(a), (b), 416.920(a), (b); Social Security Ruling (“SSR”) 82-62 (1982).




C.F.R. §§ 404.1525, 416.925. If the medical evidence shows a claimant meets
or equals all criteria of any of the Listed impairments for at least one year, he
will be found disabled without further assessment. 20 C.F.R. §§
404.1520(a)(4)(iii), 416.920(a)(4)(iii). To meet or equal one of these Listings,
the claimant must establish that his impairments match several specific
criteria or are “at least equal in severity and duration to [those] criteria.” 20
C.F.R. §§ 404.1526, 416.926; Sullivan v. Zebley, 493 U.S. 521, 530 (1990); see
Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting the burden is on claimant
to establish his impairment is disabling at Step 3).
6 In the event the examiner does not find a claimant disabled at the third step

and does not have sufficient information about the claimant’s past relevant
work to make a finding at the fourth step, he may proceed to the fifth step of
the sequential evaluation process pursuant to 20 C.F.R. §§ 404.1520(h),
416.920(h).
                                        35
   1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 36 of 56




The claimant bears the burden of establishing his inability to work within the

meaning of the Act. 42 U.S.C. § 423(d)(5).

      Once an individual has made a prima facie showing of disability by

establishing the inability to return to PRW, the burden shifts to the

Commissioner to come forward with evidence that claimant can perform

alternative work and that such work exists in the economy. To satisfy that

burden, the Commissioner may obtain testimony from a VE demonstrating

the existence of jobs available in the national economy that claimant can

perform despite the existence of impairments that prevent the return to

PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). If the

Commissioner satisfies that burden, the claimant must then establish that he

is unable to perform other work. Hall v. Harris, 658 F.2d 260, 264–65 (4th

Cir. 1981); see generally Bowen v. Yuckert, 482 U.S. 137, 146. n.5 (1987)

(regarding burdens of proof).

            2.    The Court’s Standard of Review

      The Act permits a claimant to obtain judicial review of “any final

decision of the Commissioner [] made after a hearing to which he was a

party.” 42 U.S.C. § 405(g). The scope of that federal court review is narrowly-

tailored to determine whether the findings of the Commissioner are

supported by substantial evidence and whether the Commissioner applied

the proper legal standard in evaluating the claimant’s case. See id.,

                                       36
    1:20-cv-03319-SVH   Date Filed 06/08/21   Entry Number 25   Page 37 of 56




Richardson v. Perales, 402 U.S. 389, 390 (1971); Walls v. Barnhart, 296 F.3d

287, 290 (4th Cir. 2002) (citing Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990)).

      The court’s function is not to “try these cases de novo or resolve mere

conflicts in the evidence.” Vitek v. Finch, 438 F.2d 1157, 1157–58 (4th Cir.

1971); see Pyles v. Bowen, 849 F.2d 846, 848 (4th Cir. 1988) (citing Smith v.

Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather, the court must uphold

the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson, 402 U.S. at 390,

401; Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005). Thus, the court

must carefully scrutinize the entire record to assure there is a sound

foundation for the Commissioner’s findings and that his conclusion is

rational. See Vitek, 438 F.2d at 1157–58; see also Thomas v. Celebrezze, 331

F.2d 541, 543 (4th Cir. 1964). If there is substantial evidence to support the

decision of the Commissioner, that decision must be affirmed “even should

the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773,

775 (4th Cir. 1972).




                                       37
      1:20-cv-03319-SVH   Date Filed 06/08/21   Entry Number 25   Page 38 of 56




        B.   Analysis

             1.    RFC Assessment

        Plaintiff argues the ALJ failed to explain his RFC assessment, as

required by SSR 96-8p. [ECF No. 20 at 23–31].

        The Commissioner argues the ALJ considered Plaintiff’s testimony, the

medical evidence, and the prior ALJ decision in logically concluding that he

could perform a range of light work during the period prior to April 2018.

[ECF No. 22 at 8]. He maintains the ALJ explained that Plaintiff’s symptoms

were well-controlled with medication and his treatment records showed few

significant abnormalities through October 2017 and little evidence appeared

in the record again until May 2018. Id. at 8–9. He contends the ALJ

considered the prior ALJ’s decision, Mr. Janczak’s testimony, Plaintiff’s

reports to the consultative examiner, behavior during the consultative exams,

and the state agency psychologists’ opinions in assessing the RFC. Id. at 9–

11.

        A claimant’s RFC represents “the most [he] can still do despite [his]

limitations.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). To determine a

claimant’s RFC, the ALJ is to “consider all of the claimant’s ‘physical and

mental limitations, severe and otherwise, and determine on a function-by-

function basis, how they affect [his] ability to work.’” Thomas v. Berryhill,

916 F.3d 307, 311 (4th Cir. 2019) (quoting Monroe v. Colvin, 826 F.3d 176,

                                         38
   1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 39 of 56




188 (4th Cir. 2016)). The RFC assessment should reflect the ALJ’s

consideration of all the relevant evidence, and he should account for all the

claimant’s medically-determinable impairments. 20 C.F.R. §§ 404.1545(a)(1),

416.945(a)(1). The ALJ must include a narrative discussion citing “specific

medical facts (e.g., laboratory findings) and non-medical evidence (e.g., daily

activities, observations)” and explaining how all the relevant evidence

supports each conclusion. SSR 96-8p, 1996 WL 374184, at *7. He “must also

explain how any material inconsistencies or ambiguities in the evidence in

the case record were considered and resolved.” Id. “Remand may be

appropriate . . . where an ALJ fails to assess a claimant’s capacity to perform

relevant functions, despite contradictory evidence in the record, or where

other inadequacies in the ALJ’s analysis frustrate meaningful review.’”

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (quoting Cichocki v.

Astrue, 729 F.3d 172, 177 (2d Cir. 2013)).

      ALJs are required to use the special technique in 20 C.F.R. § 404.1520a

and § 416.920a in evaluating all cases involving mental impairments. If the

ALJ concludes that the claimant has a severe mental impairment, he must

rate the degree of the claimant’s functional limitation as none, mild,

moderate, marked, or extreme based on “the extent to which [his]

impairment(s) interfere with [his] ability to function independently,

appropriately, effectively, and on a sustained basis” in the broad functional

                                       39
     1:20-cv-03319-SVH   Date Filed 06/08/21   Entry Number 25   Page 40 of 56




areas of understanding, remembering, or applying information; interacting

with others; concentrating, persisting, or maintaining pace; and adapting or

managing oneself.” 20 C.F.R. §§ 404.1520a(b), (c)(2), (3), (4), 416.920a(b),

(c)(2), (3), (4). If, after rating the degree of functional limitation resulting

from the claimant’s mental impairment, the ALJ determines it does not meet

or is not equivalent in severity to a listed mental disorder, he is to consider

the impairment in assessing the claimant’s RFC. 20 C.F.R. §§ 404.1520a(d),

416.920a(d).

       The court has considered Plaintiff’s specific allegations of error, given

this authority.

                   a.    Concentrating, Persisting, or Maintaining Pace

       Plaintiff maintains the ALJ failed to account for his marked difficulties

in concentrating, persisting, or maintaining pace for the period prior to April

28, 2018. [ECF No. 20 at 25]. He claims the restrictions in the RFC

assessment do not adequately account for evidence the ALJ acknowledged as

to   his significant problems maintaining focus, remembering               simple

instructions, and maintaining stamina during physical activity. Id. at 25–28.

       The Commissioner contends the records and evidence of increasing

pain and difficulty focusing since May 2018 supported further limitation

beginning April 28, 2018. [ECF No. 22 at 11]. He maintains the ALJ

adequately addressed Plaintiff’s impaired concentration, persistence, or pace

                                        40
    1:20-cv-03319-SVH      Date Filed 06/08/21   Entry Number 25   Page 41 of 56




through the restriction to a work environment free of fast-paced production

requirements. Id. at 12.

      The ALJ assessed Plaintiff as having “a marked limitation” in

concentrating, persisting, or maintaining pace” before the established onset

date. Id. A marked limitation means the claimant has seriously limited

ability to function independently, appropriately, effectively, and on a

sustained basis in concentrating, persisting, or maintaining pace. 20 C.F.R.

Pt. 404, Subpt. P, App’x 1, § 12.00(F)(2)(c).

      Evaluation of a claimant’s ability to concentrate, persist, or maintain

pace requires consideration of his “abilities to focus attention on work

activities and stay on task at a sustained rate.” 20 C.F.R. Pt. 404, Subpt. P,

App’x 1, § 12.00(E)(3). “[T]he nature of this area of mental functioning”

addresses the following non-exclusive functions:

      initiating and performing a task that you know how to do;
      working at an appropriate and consistent pace; completing tasks
      in a timely manner; ignoring or avoiding distractions while
      working; changing activities or work settings without being
      disruptive; working close to or with others without interrupting
      or distracting them; sustaining an ordinary routine and regular
      attendance at work; and working a full day without needing more
      than the allotted number or length of rest periods during the day.

Id. Although these examples “illustrate the nature of this area of mental

functioning,” the ALJ is not required to document his consideration of all the

examples. Id.


                                          41
    1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 42 of 56




      The Fourth Circuit has “agree[d] with other circuits that an ALJ does

not account for a claimant’s limitations in concentration, persistence, and

pace by restricting the hypothetical question to simple, routine tasks or

unskilled work.” Mascio, 780 F.3d at 638. In Mascio, the court considered

remand appropriate based on the record before it “because the ALJ here gave

no explanation.” Id. However, the court recognized that a restriction to

simple, routine tasks or unskilled work could account for significant

restrictions to concentration, persistence, or pace if the ALJ provided an

appropriate explanation. See id.; see also Sipple v. Colvin, C/A No. 8:15-1961-

MBS-JDA, 2016 WL 4414841, at *9 (D.S.C. July 29, 2016), adopted by 2016

WL 4379555 (D.S.C. Aug. 17, 2016) (“After Mascio, further explanation

and/or consideration is necessary regarding how Plaintiff’s moderate

limitation in concentration, persistence, or pace does or does not translate

into a limitation in his RFC.”).

      Although the ALJ cited evidence suggesting Plaintiff had significant

problems maintaining focus, remembering instructions, and maintaining

stamina, he also noted evidence that would suggest his impairment would not

preclude all work activity. He acknowledged Plaintiff reported problems with

concentration, paying attention, and completing tasks and “treatment records

show[ed] ongoing complaints of problems with attention and concentration,

though some improvement was reported with medication.” Id. He recognized

                                        42
    1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 43 of 56




that Plaintiff’s concentration was rated as ranging “from fair to poor” during

the consultative exam, writing: “During that examination, the claimant was

unable to perform serial sevens or spell “world” backwards, but was able to

follow two of three steps in a three-step command.” Id. He noted Plaintiff’s

concentration had been assessed as intact or only mildly impaired during

other exams and he had reported being able to “perform personal care,

prepare simple meals, complete household chores, drive a moped, shop, and

pay bills.” Id.

      Pertinent to Plaintiff’s arguments as to concentrating, persisting, or

maintaining pace, for the period prior to April 28, 2018, the ALJ found he had

the RFC to perform “simple, routine, and repetitive tasks in a work

environment free of fast-paced production requirements and involving only

simple work-related decisions with few, if any workplace changes.” Tr. at 27–

28. These components of the RFC assessment generally addressed Plaintiff’s

abilities to initiate and perform a task he knew how to do, work at an

appropriate and consistent pace, and change activities or work settings. See

20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 12.00(E)(3).

      In explaining the RFC assessment, the ALJ acknowledged Plaintiff had

a long history of psychiatric symptoms, but found his allegations as to the

intensity, persistence, and limiting effects of his symptoms were not entirely

supported for the period prior to April 28, 2018. Tr. at 28–29. He stated the

                                        43
   1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 44 of 56




overall record reflected Plaintiff’s symptoms “were generally well controlled

with medication and routine treatment prior to April 2018” and additional

treatment records showed few significant objective abnormalities. Tr. at 29.

He noted Plaintiff had received “intermittent mental health treatment

through The Center for Counseling and Wellness” through June 2017, his

“treatment records noted improvement in focus and mood with treatment,”

and “Dr. Menon often observed a euthymic mood.” Id. He recognized “an

exacerbation in the claimant’s psychological symptoms in October 2017,” but

noted it “was brief and there was otherwise little additional treatment prior

to May 2018.” Id. He recounted Plaintiff’s October 2017 treatment visit with

NP Doud-Kearns during which he reported he had recently been arrested

after “flipping out” and being thrown out of the shelter because he had been

drinking. Id. He noted NP Doud-Kearns had noted Plaintiff’s pressured

speech, rambling thoughts, and poor focus and had discontinued Strattera,

prescribed Elavil, and advised him to see a counselor. Id. He acknowledged

Plaintiff subsequently established treatment with SW Linde on October 17,

2017. Tr. at 30. Although he cited SW Linde’s observations of rapid speech

and racing thoughts during the October 17 visit, the ALJ further noted

Plaintiff’s report to NP Doud-Kearns the following day that he was feeling

“pretty well” and her unremarkable findings on exam. Id. He indicated

Plaintiff had little additional treatment until May 2018. Id.

                                       44
   1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 45 of 56




      The ALJ discussed the medical opinions of record in explaining the

RFC assessment. He found the state agency psychological consultants’

opinions to be “generally persuasive” because they were “supported by

detailed discussions of the medical evidence” and were “generally consistent

with the record as a whole,” which showed “routine and conservative mental

health treatment.” Tr. at 31. Particularly relevant to the ALJ’s consideration

of Plaintiff’s ability to stay on task, his finding that the state agency

consultants’ opinions were generally persuasive suggests his acceptance of

Dr. Farish-Ferrer’s conclusion that Plaintiff was “capable of performing

simple tasks for at least two hour periods of time” and was able to “attend

work regularly.” Tr. at 176. The ALJ specifically rejected Dr. Farish-Ferrer’s

indication that Plaintiff would occasionally miss a day of work due to

psychiatric symptoms as vague. See Tr. at 31. This suggests he largely

accepted the individual abilities and restrictions Dr. Farish-Ferrer included

in her opinion, except for the restriction as to missing work, in assessing

Plaintiff’s RFC.

      The ALJ considered Dr. Spivey’s opinion to be “generally persuasive,”

as it was “supported by a detailed examination report.” Tr. at 32. However,

he noted Dr. Spivey’s findings were inconsistent with the other evidence to

the extent that Plaintiff had demonstrated intact memory and intact or

mildly impaired attention and concentration during other exams. Id. The ALJ

                                       45
    1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 46 of 56




did not consider Mr. Gnau’s opinion persuasive as to Plaintiff’s limitations

prior to April 2018 because Mr. Gnau did not begin seeing Plaintiff until

January 2019. Id. He noted SW Linde had provided multiple letters, but had

not opined as to Plaintiff’s functional limitations. Id.

      The ALJ cited evidence that supported greater restriction after April

28, 2018. See Tr. at 33–34. He concluded that after April 28, 2018, Plaintiff

had the prior restrictions, but “would be off task for more than one hour

during an eight-hour workday in addition to regular breaks.” Tr. at 33. He

noted NP Doud-Kearns’s observation of worsening memory problems in May

2018. Id. He cited Plaintiff’s complaints and Dr. Spivey’s findings during the

July 2018 consultative exam. Id. He discussed Plaintiff’s treatment with Dr.

O’Connor, acknowledging that he had “continued to experience recurring

symptoms with medication and recent records reflect[ing] some worsening in

[his] symptoms.” Tr. at 34. He noted Plaintiff had received ongoing treatment

for psychiatric symptoms from Waccamaw Mental Health Center since

January 2019. Id. He stated he continued to consider the state agency

consultants generally persuasive, but had considered additional evidence

received at the hearing level, including Mr. Janczak’s testimony and “medical

records showing increasing reports of pain and difficulty focusing since May

2018” in finding greater limitations after April 28, 2018. Id. He considered




                                        46
    1:20-cv-03319-SVH     Date Filed 06/08/21   Entry Number 25   Page 47 of 56




Mr. Gnau’s statements generally persuasive for the period since he began

treating Plaintiff. Id.

        The ALJ’s decision reflects his incorporation of restrictions in the RFC

assessment to reflect the marked limitation he assessed in concentrating,

persisting, or maintaining pace. In accordance with SSR 96-8p, the ALJ

provided a narrative discussion describing how the evidence supported the

restrictions he assessed for the period prior to April 28, 2018, and greater

restrictions for the period thereafter. He cited specific medical facts and

found persuasive medical opinions providing restrictions consistent with the

RFC assessment. He specifically rejected additional restrictions to address

Plaintiff’s limitations in concentrating, persisting, or maintaining pace as

inconsistent with the evidence prior to April 28, 2018. Given the foregoing,

the undersigned concludes substantial evidence supports the ALJ’s

consideration of marked limitations in concentrating, persisting, or

maintaining pace in assessing Plaintiff’s RFC for the period prior to April 28,

2018.

                    b.    Interacting With Others

        Plaintiff further contends the ALJ should have assessed marked

limitation in social interaction and did not explain how he accounted for

moderate limitation in social interaction prior to April 28, 2018. [ECF No. 20

at 28–31].

                                         47
   1:20-cv-03319-SVH            Date Filed 06/08/21    Entry Number 25      Page 48 of 56




      The Commissioner claims the ALJ considered all the evidence as to

social interaction, explained his assessment of moderate, as opposed to

marked, limitation, and included a provision in the RFC assessment that

reasonably accommodated Plaintiff’s limitations. [ECF No. 22 at 13].

      To evaluate a claimant’s ability to interact with others, the ALJ must

consider the claimant’s “abilities to relate to and work with supervisors, co-

workers, and the public.” 20 C.F.R. Pt. 404, Subpt. P, App’x 1 § 12.00(E)(2).

Examples of this area of functioning including: “cooperating with others;

stating   own      point    of     view;    initiating     or     sustaining   conversation;

understanding and responding to social cues (physical, verbal, emotional);

responding to requests, suggestions, criticism, correction, and challenges; and

keeping   social    interactions        free   of     excessive    irritability,   sensitivity,

argumentativeness,         or     suspiciousness.”      Id. Although these examples

“illustrate the nature of this area of mental functioning,” ALJs are not

required to document consideration of all the examples. Id.

      The ALJ explained Plaintiff had “a moderate limitation” in interacting

with others “before the established onset date.” Tr. at 27. A moderate

limitation means the individual has fair ability to function independently,

appropriately, and on a sustained basis in the area of interacting with others.

      Although Plaintiff maintains the record supported marked—as opposed

to moderate—limitations in this area, the ALJ noted evidence consistent with

                                               48
    1:20-cv-03319-SVH     Date Filed 06/08/21   Entry Number 25   Page 49 of 56




Plaintiff’s fair ability to function. He cited Plaintiff’s reports of limited social

interaction and problems getting along with others and examinations that

showed abnormal mood and affect at times. See Tr. at 27 (citing B3E/5–7;

B7E5–7; B4F/3; B3F/7, 16, 76; B22F/4). 7 However, he noted that during the

July 2018 consultative exam, Plaintiff “reported working part time and . . .

getting along well with others in the workplace (B4F/2).” Id. He stated

Plaintiff was observed to be cooperative and compliant throughout the

consultative examination (B4F/3).” Id. He indicated treatment records had

“shown improvement in mood stability with psychiatric treatment and

multiple examinations ha[d] shown euthymic mood (see, e.g., B3F/1, 20;

B14F/14; B20F/10).” Id. He noted Plaintiff had “reported having friends,

7 The pages the ALJ references in exhibit B3E, an adult function report,
include Plaintiff’s reports of no longer fishing or feeling like doing anything,
attending church for one hour weekly, chatting with a friend at the shelter,
being argumentative with others, being “hard to work with,” having problems
following directions, being divorced twice, getting along “terribl[y]” with
authority figures, and being fired from jobs after getting into arguments with
coworkers. Tr. at 478–80. The pages the ALJ references at B7E include
Plaintiff’s reports in another adult function report of no change since the
prior report, no interest in going places and taking part in things because of
mental symptoms, having constant problems getting along with authority
figures, and staying “secluded to stay out of trouble.” Tr. at 504–06. Exhibit
B4F/3 referenced Plaintiff’s reports to Dr. Spivey and Dr. Spivey’s behavioral
observations. See Tr. at 780. The ALJ’s references in Exhibit B3F include Dr.
Menon’s observations of dysthymic mood during a treatment visit on October
19, 2016, his observations of dysthymic and anxious mood during a treatment
visit on March 22, 2017, and NP Doud-Kearns’s observations of flat affect,
interruptions, and worried and anxious conversation during a treatment visit
on May 14, 2018. Tr. at 690, 699, 759. Exhibit B22F/4 contains an MSE from
Dr. Van Horn’s initial psychiatric medical assessment on April 9, 2019. Tr. at
958.
                                         49
    1:20-cv-03319-SVH   Date Filed 06/08/21   Entry Number 25   Page 50 of 56




socializing with others, and being able to attend church and shop in stores

(see, e.g., B4F/3, B19F/7; B3E/4–5; B7E/4–5).” Id.

      Plaintiff argues the ALJ picked and chose among the medical reports

and cited evidence favorable to his position, while ignoring the other

evidence, ECF No. 20 at 30, but the undersigned’s review does not support

Plaintiff’s argument. The ALJ noted some evidence supporting more

significant limitations in the area, but referenced evidence reflecting an

overall record consistent with moderate limitations. See Tr. at 27.

      Pertinent to Plaintiff’s arguments as to interacting with others, for the

period prior to April 28, 2018, the ALJ found he had the RFC for “occasional

interaction with the public and coworkers,” but no “tandem tasks.” Tr. at 28.

Thus, he specifically limited Plaintiff’s interaction with coworkers and the

public.

      The ALJ considered the medical opinions of record in assessing

moderate limitation in Plaintiff’s ability to interact with others and in

incorporating specific restrictions into the RFC assessment. He found

generally persuasive the state agency consultants’ opinions that Plaintiff was

“expected to have difficulty working in close proximity or coordination with

co-workers,” “best suited for a job which does not require continuous

interaction with the general public,” “capable of single, repetitive tasks

without special supervision,” and able to “attend work regularly and accept

                                       50
    1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 51 of 56




supervisory feedback.” See Tr. 31; see also Tr. at 176. Plaintiff appears to

argue Dr. Farish-Ferrer’s opinion supported less-than-occasional interaction

with coworkers, but Dr. Farish-Ferrer actually noted Plaintiff should not

work in close proximity to or in coordination with coworkers, Tr. at 176. The

ALJ accommodated this limitation with the restriction for no tandem work.

See Tr. at 28. Dr. Farish-Ferrer further indicated Plaintiff should not have

continuous interaction with the general public, Tr. at 176, but the ALJ

restricted Plaintiff even further to only occasional interaction with the public

and coworkers. See id. The ALJ also considered Dr. Spivey’s opinion in

limiting Plaintiff’s interaction with others. See Tr. at 32.

      The ALJ addressed the prior ALJ’s September 2017 hearing decision,

writing:

      This finding is given some weight as to the limitation to simple,
      repetitive tasks and to the limitations on interaction with
      coworkers and the public; however, the record does not support
      the limitation to occasional interaction with supervisors. For
      example, while Mr. Janczak testified that the claimant
      sometimes had difficulty getting along with coworkers, he did not
      report any problems interacting with the claimant as his
      supervisor (Hearing Testimony). Additionally, at a consultative
      examination in July 2018, the claimant reported getting along
      well with others in the workplace and the examiner noted that he
      was cooperative and compliant throughout the examination
      (B4F/2–3).

Id. Thus, the ALJ specifically rejected additional restriction in Plaintiff’s

ability to interact with supervisors.


                                        51
    1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 52 of 56




      Given the foregoing, the ALJ adequately explained his consideration of

Plaintiff’s limitations in interacting with others, and substantial evidence

supports the restrictions he included in the RFC assessment.

            2.     Dr. Spivey’s Opinion

      Plaintiff argues that, despite having found Dr. Spivey’s opinion to be

generally persuasive, the ALJ failed to accept some portions of the opinion

and incorporate them in the RFC assessment. [ECF No. 20 at 36]. He

maintains the preclusion from fast-paced work did not account for Dr.

Spivey’s indication that he would have problems with stamina and

persistence in any work environment. Id. He contends the ALJ did not

include restrictions as to interaction with supervisors, despite Dr. Spivey’s

indication he would have difficulty relating well to others due to mood

swings. Id. at 35, 36. He claims to the extent the ALJ rejected Dr. Spivey’s

opinion as to his ability to get along with supervisors based on Mr. Janczak’s

testimony, he did so in error. Id. at 36.

      The Commissioner argues the ALJ properly considered Dr. Spivey’s

opinion. [ECF No. 22 at 13–14]. He points out that Dr. Spivey rendered his

opinion in July 2018, three months after the date the ALJ found Plaintiff

became disabled.

      For claims filed after March 27, 2017, the applicable regulations

require ALJs to consider the persuasiveness of each medical opinion of

                                        52
   1:20-cv-03319-SVH     Date Filed 06/08/21   Entry Number 25   Page 53 of 56




record, given the following factors: (1) supportability; (2) consistency; (3)

relationship with the claimant; (4) specialization; and (5) other factors that

tend to support or contradict the opinion. 20 C.F.R. §§ 404.1520c(b), (c),

416.920c(b), (c). Supportability and consistency are considered more

important than the other factors, and the ALJ must explicitly note how he

considered them in evaluating each medical opinion. 20 C.F.R. §§

404.1520c(a), (b)(2), 416.920c(a), (b)(2). In evaluating the supportability

factor, “[t]he more relevant the objective medical evidence and supporting

explanations presented by a medical source are to support his or her medical

opinion . . . the more persuasive the medical opinion will be.” 20 C.F.R. §§

404.1520c(c)(1), 416.920c(c)(1). “The more consistent a medical opinion . . . is

with the evidence from other medical sources and nonmedical source in the

claim, the more persuasive the medical opinion . . . will be.” 20 C.F.R. §§

404.1520c(c)(2), 416.920c(c)(2).

      The ALJ considered Dr. Spivey’s opinion to be generally persuasive. Tr.

at 32. He considered the supportability factor, noting the opinion was

“supported by a detailed examination report.” Id. Despite having found the

opinion “generally persuasive,” he reflected in evaluating the consistency

factor that it was “not entirely consistent with other examinations, which

have shown intact memory and intact or mildly impaired attention and

concentration (see, e.g., B19F/8; B22F/4; B23F/3).” Id.

                                        53
   1:20-cv-03319-SVH    Date Filed 06/08/21   Entry Number 25   Page 54 of 56




      The ALJ’s RFC assessment is consistent with his finding Dr. Spivey’s

opinion generally persuasive. The restrictions in the RFC assessment to

simple, routine, and repetitive tasks in a work environment free of fast-paced

production requirements and involving only simple, work-related decisions

with few, if any, workplace changes were consistent with Dr. Spivey’s opinion

that Plaintiff was capable of understanding simple instructions and

performing simple tasks and would have difficulty understanding complex

instructions and performing complex tasks. See Tr. at 781. The restrictions

for occasional interaction with the public and coworkers and no tandem tasks

considered Dr. Spivey’s opinion that Plaintiff “would display difficulty

relating well to others in the workplace due to his report of bipolar related

mood swings,” as well as his report that he was “currently getting along well

with others while working through the temporary agency.” See id.

      Although Plaintiff argues the ALJ erred in declining to include

additional limitations in the RFC assessment to address all the restrictions

Dr. Spivey found, the ALJ provided a sufficient explanation for the

restrictions he included and excluded that does not undermine his finding

that Dr. Spivey’s opinion was generally persuasive. As the Commissioner

notes, Dr. Spivey rendered his opinion in July 2018, several months after the

date the ALJ determined Plaintiff became disabled. See Tr. at 779–81. The

ALJ specified that “additional evidence received at the hearing level,

                                       54
    1:20-cv-03319-SVH     Date Filed 06/08/21    Entry Number 25   Page 55 of 56




including the testimony of Mr. Janczak describing the claimant’s difficulties

completing tasks and working with others as well as the medical record

showing increased reports of pain and difficulty focusing since May 2018,

support[ed] further limitations. See Tr. at 34. Thus, the ALJ reasonably

declined to include additional restrictions in Plaintiff’s RFC for the period

prior to the established onset date and Dr. Spivey’s opinion because the

earlier evidence showed fewer limitations.

      While Plaintiff argues the ALJ erred in inferring that Plaintiff would

have no problems getting along with supervisors because of his ability to get

along with Mr. Janczak, this was only one piece of information the ALJ relied

on in assessing Plaintiff’s ability to interact with supervisors. The ALJ

specifically found that additional restriction as to Plaintiff’s interaction with

supervisors was not warranted, given Mr. Janczak’s testimony as to his

interaction with Plaintiff, Plaintiff’s ability to cooperate with Dr. Spivey, and

his reports to Dr. Spivey. See Tr. at 32.

      The ALJ declined to include additional restrictions as to Plaintiff’s

cognitive functioning, noting other examinations showed “intact memory and

intact or mildly impaired attention and concentration (see, e.g., B19F/8;

B22F/4; B23F/3).” Id. Earlier in the decision, the ALJ cited Plaintiff’s

providers recording of intact memory and his ability to perform personal care

and activities of daily living. See Tr. at 26.

                                         55
       1:20-cv-03319-SVH   Date Filed 06/08/21    Entry Number 25   Page 56 of 56




         Substantial evidence supports the ALJ’s consideration of Dr. Spivey’s

opinion, given his finding that the opinion was generally—as opposed to

fully—persuasive; his consideration of the supportability and consistency

factors; his reasons for including some and excluding other limitations; and

the fact that Dr. Spivey’s opinion was rendered after the established onset

date.

III.     Conclusion

         The court’s function is not to substitute its own judgment for that of the

Commissioner, but to determine whether his decision is supported as a

matter of fact and law. Based on the foregoing, the undersigned affirms the

Commissioner’s decision.

         IT IS SO ORDERED.


June 8, 2021                                     Shiva V. Hodges
Columbia, South Carolina                         United States Magistrate Judge




                                          56
